



firstrepublicbankimagea02.jpg [firstrepublicbankimagea02.jpg]


SECURITY AGREEMENT
Partnership Distributions


This SECURITY AGREEMENT (Partnership Distributions) (the "Agreement"), dated as
of March 16, 2017, is executed by and between GREENHILL & CO., INC., a Delaware
corporation ("Borrower"), and FIRST REPUBLIC BANK ("Lender").
RECITALS


A.    In connection herewith Lender has entered, into a Loan Agreement (Term
Loan) (as hereafter amended “Term Loan Agreement”) dated as of April 1, 2015,
with Borrower pursuant to which Lender shall provide two term loans to, or for
the benefit of, Borrower each in the original principal sum of Twenty-Two
Million Five Hundred Thousand and 00/100ths Dollars ($22,500,000.00) for a total
principal sum of Forty-Five Million and 00/100ths Dollars ($45,000,000.00). This
Agreement is being provided in connection with the Term Loan Agreement to secure
Borrower’s Obligations thereunder.
B.    Prior hereto, Borrower and First Republic Bank, a Nevada corporation,
predecessor-in-interest to Lender entered into that certain Loan Agreement
Revolving Line of Credit dated January 31, 2006, as modified (the "Revolving
Loan Agreement") pursuant to which a loan in the principal amount of Forty-Five
Million and 00/100 Dollars ($45,000,000.00), (as modified the "Revolving Loan")
was made to Borrower. The Revolving Loan is evidenced by Borrower's Seventh
Amended and Restated Promissory Note dated April 30, 2012, as modified (the
"Revolving Note").    
C.    In connection herewith Lender has also entered, into a Renewal and
Modification Agreement dated as of April 1, 2015 pursuant to which, among other
things, Lender shall increase the principal amount of the Revolving Loan to the
principal sum of Fifty Million and 00/100ths Dollars ($50,000,000.00). (The
Revolving Loan Agreement, the Renewal and Modification Agreement and all
documents executed in connection therewith are referred to collectively as the
"Revolving Loan Documents".)
D.    In connection herewith Lender has also entered, into a Renewal and
Modification Agreement dated as of March 16, 2017 pursuant to which, among other
things, Lender shall increase the principal amount of the Revolving Loan to the
principal sum of Eighty Million and 00/100ths Dollars ($80,000,000.00). (The
Revolving Loan Agreement, the Renewal and Modification Agreement and all
documents executed in connection therewith are referred to collectively as the
"Revolving Loan Documents".)
E.    The obligations of Borrower under the Revolving Loan are secured by a
Security Agreement (LLC Distributions) (“Revolving Loan Security Agreement”)
dated as of April 30, 2010 executed by Borrower. The Revolving Loan Security
Agreement secures the obligations (“Revolving Loan Secured Obligations”) of
Borrower under the Revolving Loan Documents. The Revolving Loan Security
Agreement grants Lender a lien on the same Collateral as provided under this
Agreement.
NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Borrower and Lender agree as follows:
ARTICLE I
DEFINITIONS


For purposes of this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the meanings provided below or in the Commercial Code or in
the Term Loan Agreement.
1.1    Agreement - means this Security Agreement including any Exhibits, any
concurrent or subsequent rider to this Security Agreement and any extensions,
supplements, amendments or modifications to this Security Agreement and/or to
any such rider.
1.2    Attorneys’ Fees - is defined in Section 9.5.
1.3    Bankruptcy Code - means the U.S. Bankruptcy Code as now enacted or
hereafter amended.
1.4    Borrower - means Greenhill & Co., Inc., a Delaware corporation.
1.5    Borrower's Books - means all of Borrower's books and records including,
but not limited to: minute books; ledgers, and records indicating, summarizing
or evidencing Borrower's assets, liabilities, the Collateral, the Secured
Obligations, and all information relating thereto; records indicating,
summarizing or evidencing Borrower's business operations or financial condition;
and all computer programs, disc or tape files, printouts, runs, and other
computer prepared information and the equipment containing such information.





--------------------------------------------------------------------------------







1.6    Business Day - means any day other than a day on which commercial banks
are authorized or required by law to close in the State of California.
1.7    Capital Account - means any account or credit maintained or owed directly
or indirectly by the Limited Partnership to or for Borrower or in Borrower’s
name: (i) on account of Capital Contributions of Borrower on account of
Borrower’s LP Interest; and/or (ii)  which represents Borrower’s LP Interest;
and/or (iii) which represents the value of Borrower’s LP Interest.
1.8    Capital Calls - means all demands made, or to be made, upon Borrower for:
(i) the advance of funds to be made by Borrower to fund the capital of the
Limited Partnership; or (ii) on account of, or in connection with, the LP
Interest.
1.9    Capital Contributions - means all payments and/or contributions made by
Borrower to the Limited Partnership pursuant to any Capital Calls.
1.10    Commercial Code - means the Uniform Commercial Code, as now enacted or
hereafter amended, applicable in the State of California.
1.12    Distributions - mean all amounts and rights to payment, payments and
distributions, amounts and cash owed to, paid to, or held for, or available to
Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of: (i) the LP Interest, and/or (ii)
Limited Partnership’s partnership interest in Greenhill Cogent, LP and/or (iii)
all Capital Accounts, including without limitation, all Interim Distributions
and all Liquidation Distributions.
1.13    Exhibit - means any Exhibit attached hereto and incorporated herein.
1.14    Governmental Authorities - means: (i) the United States; (ii) the state,
county, city or other political subdivision in which any of the Collateral is
located; (iii) all other governmental or quasi-governmental authorities, boards,
bureaus, agencies, commissions, departments, administrative tribunals,
instrumentalities and authorities; and (iv) all judicial authorities and public
utilities having or exercising jurisdiction over Borrower, any Guarantor or the
Collateral. The term “Governmental Authority” means any one of the Governmental
Authorities.
1.15    Governmental Permits - means all permits, approvals, licenses and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of Borrower’s business or the ownership or use by
Borrower of the Collateral, or its other assets or its properties.
1.16    Governmental Requirements - means all existing and future laws,
ordinances, rules, regulations, orders or requirements of all Governmental
Authorities applicable to Borrower, any Guarantor, the Collateral or any of
Borrower's or any Guarantor's other assets or properties.
1.17    Guarantor - means, collectively, the Person or Persons, if any, now or
hereafter guaranteeing payment of the credit or payment or performance of the
Secured Obligations (or pledging collateral therefor).
1.18    Guaranty - means every guaranty agreement of any kind (including
third-party pledge agreements) now or hereafter executed by any Guarantor, and
all extensions, renewals, modifications and replacement thereof.
1.19    Insolvency Proceeding - means any proceeding commenced by or against any
person or entity, including Borrower, under any provision of the United States
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency law,
including, but not limited to, assignments for the benefit of creditors, formal
or informal moratoriums, compositions or extensions with some or all creditors.
1.20    Interim Distribution - means any Distributions made in the ordinary
course of business of the subject entity and not in connection with a
Liquidation Distribution.
1.21    Judicial Officer or Assignee - means any trustee, receiver, controller,
custodian, assignee for the benefit of creditors or any other person or entity
having powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, or assignee for the benefit of creditors.
1.22    Lender - means FIRST REPUBLIC BANK.
1.23    Lender Expenses - means all reasonable costs and expenses incurred by
Lender in connection with: (i) this Agreement or other Term Loan Document; (ii)
the transactions contemplated hereby or thereby; (iii) the enforcement of any
rights hereunder or thereunder; (iv) the recordation or filing of any documents;
(v) Lender’s Attorneys’ Fees; (vi) the creation, perfection or enforcement and
defense of the lien on any item of Collateral; and (vii) any expenses incurred
in any proceedings in the U.S. Bankruptcy Courts in connection with any of the
foregoing.
1.24    Limited Partnership - means Greenhill Cogent Holdings, L.P., a Texas
limited partnership
1.25    Liquidation Distribution - means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of the Limited
Partnership or Greenhill Cogent, LP.
1.27    LP Agreement - means the Limited Partnership Agreement or other
formation agreement listed on Exhibit B.





--------------------------------------------------------------------------------





1.28    LP Interest - means all rights and interest of Borrower in the Limited
Partnership (including all related rights to payment and Distributions and
Capital Accounts) including without limitation those related to or arising from
the Limited Partnership’s partnership interest in Greenhill Cogent, LP
(including all related rights to payment and distributions and capital
accounts).
1.29    Note(s) - means: (i) the Promissory Note dated as of April 1, 2015
executed by Borrower as Borrower payable to Lender in the original principal sum
of $22,500,000.00 with a Maturity Date in 2016, (ii) the Promissory Note dated
as of April 1, 2015 executed by Borrower as Borrower payable to Lender in the
original principal sum of $22,500,000.00 with a Maturity Date in 2018 and (iii) 
all extensions, renewals, modifications and replacements of any of the
foregoing.
1.30    Permitted Liens - means any and all of the following: (i) liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings; (ii) any
lien granted in favor of the Lender under or in respect of the Revolving Loan
Security Agreement and (iii) any other liens and encumbrances agreed to in
writing by Lender which shall be junior in priority to the lien of Lender
granted in this Agreement unless otherwise agreed to by Lender in writing.
1.31    Person - means any natural person or any entity, including any
corporation, partnership, joint venture, trust, limited liability company,
unincorporated organization or trustee, or Governmental Authority.
1.32    Secured Obligations - means all debts, obligations and liabilities of
Borrower to Lender under or in connection with this Agreement, the Term Loan
Agreement, any Note, and any of the other Term Loan Documents, regardless
whether such Secured Obligations are currently existing or hereafter created,
whether direct or indirect, whether absolute or contingent, whether liquidated
or unliquidated, including Attorneys' Fees. Notwithstanding anything to the
contrary contained in the Term Loan Documents, the term “Secured Obligations"
shall not include any debts that are or may hereafter constitute “consumer
credit” which is subject to the disclosure requirements of the federal Truth-In
Lending Act (15 U.S.C. Section 1601, et seq.) or any similar state law in effect
from time to time, unless Lender and Borrower shall otherwise agree in a
separate written agreement.
1.33    Term Loan Agreement - is defined in Recital A and all extensions,
renewals, modifications and replacements thereof.
1.34    Term Loan Document - is as defined in the Term Loan Agreement and
includes without limitation this Security Agreement.                
ARTICLE II
SECURITY INTEREST
2.1    Security Interest. Borrower hereby grants to Lender a continuing valid,
first priority security interest in all present and future Collateral, described
in Exhibit B, now owned or hereafter acquired to secure repayment and
performance of the Secured Obligations.
2.2    Security Documents. Lender may file all financing statements and
confirmation statements and other documents as necessary to perfect and maintain
perfected Lender's security interest. Borrower shall execute and deliver to
Lender all documents which Lender may reasonably request: (i) to perfect, and
maintain perfected, Lender's security interests in the Collateral or, (ii) to
maintain or recognize the priority and enforceability of the Lender’s lien on
the Collateral, and (iii) to implement the terms of this Agreement. If requested
by Lender, Borrower will use its commercially reasonable efforts to have such
documents executed by relevant third parties and delivered to Lender. In this
regard if the Account is maintained with a financial institution other than
Lender, Borrower will execute such Control Agreement as Lender may reasonably
require to perfect its lien on such Account.
2.3    Assignment of Rights to Payment.
(a)    Subject to the limitations set forth in Exhibit A, Borrower hereby
assigns, transfers and sets over to Lender and its successors all of its rights
to collect and receive all Distributions from the Limited Partnership including
without limitation those arising from or related to Limited Partnership’s
partnership interest in Greenhill Cogent, LP.
(b)    All payments on the foregoing Distributions are to be sent by wire
transfer to the account specified in Exhibit B (“Account”). Borrower shall take
such steps as are requested by Lender for the payment of all future
Distributions into such Account. Funds deposited into the Account shall be
released or applied as provided in Exhibit A.
                    
ARTICLE III
DISTRIBUTIONS AND DIVIDENDS
3.1    Distributions. Whether or not an Event of Default has occurred, all
Distributions will be deposited into the Account.
3.2    Delivery. Borrower shall promptly deliver to Lender all instruments or
chattel paper which constitute Collateral, duly endorsed and assigned.
3.3    Funds Held in Trust. To the extent that Borrower receives any payment
which is to be paid to Lender, such payment is to be held in trust for Lender
and shall be segregated from Borrower's other funds and shall be immediately
paid to Lender in the form as received (with any necessary endorsements).





--------------------------------------------------------------------------------





3.4    Funds Held by Lender. All funds received by Lender may, in the discretion
of Lender, be held by Lender as additional Collateral and disbursed or applied
to the Secured Obligations as provided in Exhibit A.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Until the Secured Obligations are satisfied in full, Borrower makes the
following representations and warranties:
4.1    Borrower. Borrower’s full and correct name and address are indicated in
Exhibit A. If Borrower is an entity, Borrower: (i) is duly organized, validly
existing and in good standing under the laws of the state specified in
Exhibit A; (ii) is qualified to do business and is in good standing in each
jurisdiction in which the ownership of its assets or the conduct of its business
requires qualification as a foreign entity; and (iii) conducts business under
the trade name(s), if any, specified in Exhibit A, and no other trade name(s).
4.2    Authority. This Agreement has been duly authorized, and upon execution
and delivery will constitute the legal, valid and binding agreement and
obligation of Borrower, enforceable in accordance with its terms.
4.3    No Conflicts. The execution, delivery and performance by Borrower of this
Agreement and the grant of the lien herein do not: (i) violate any Governmental
Requirements applicable to Borrower; (ii) constitute a breach of any provision
of the organizational papers of Borrower; or (iii) constitute an event of
default under any agreement of Borrower.
4.4    Lawsuits; Compliance; Taxes. There is no material lawsuit, tax claim or
adjustment or other dispute pending to the best of the Borrower’s knowledge or
threatened against Borrower or the Collateral, which may result, either
separately or in the aggregate, in any material adverse change in the assets,
properties, business, profits, or condition of Borrower, nor does Borrower know
of any basis for any such action, suit, proceeding or investigation. Borrower is
in compliance with all Governmental Requirements and has satisfied, prior to
delinquency, all taxes due or payable by Borrower or assessed against the
Collateral.
4.5    Adequate Consideration. Borrower is receiving reasonably equivalent
consideration for entering into this Agreement.
4.6    Solvency. Borrower is now and shall be at all times hereafter solvent and
able to pay Borrower's debts (including trade debts) as they mature.
4.7    Title to Assets. Borrower: (i) holds a partnership interest in the
Limited Partnership and holds the LP Interest; (ii) has and at all times will
have full legal and equitable title to the forgoing assets free of all liens and
interests, except Permitted Liens; and (iii) has the right to grant security
interests in the Collateral. No authorization or approval or notice is required
to grant the lien on the Collateral or for the delivery of this Agreement,
except for such authorizations, or notices which have been obtained or given
prior hereto.
4.8    Partnership Interest. Borrower is not in default of any duty or
obligation required in connection with its interest in the Limited Partnership.
All amounts and all Capital Calls owed in connection therewith have been fully
paid.
4.9    No Offsets or Defenses. All Distributions, Capital Accounts and other
amounts owed to Borrower in connection with its interest in the Limited
Partnership are subject to no defense or set off other than those expressly
specified in the LP Agreement.
4.11    Limited Partnership. The Limited Partnership has been duly organized and
is in good standing under the laws of the State of its formation. The Limited
Partnership is financially solvent. The Limited Partnership is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
4.13    LP Agreement. The LP Agreement identified in Exhibit B, a true and
complete copy of which has been provided to Lender, has been duly authorized,
executed and delivered by the parties thereto, has not been amended or
supplemented, except as expressly disclosed to Lender, and is in full force and
effect and binding on all parties thereto in accordance with its terms.
4.14    Non-Consumer. No item of Collateral is held primarily for personal,
family or household purposes or secures a loan which is obtained primarily for
personal, family or household purposes.
4.15    Liquidity. Upon execution of this Agreement, Borrower will remain
liquid, the total value of its assets will exceed its liabilities (contingent
and non-contingent); and it will be able to pay its debts as they come due.
4.16    Continuing and Cumulative Warranties. The warranties and representations
set forth in this Section shall be true and correct in all material respects at
the time of execution of this Agreement and shall constitute continuing
representations and warranties as long as any of the Secured Obligations remain
unpaid or unperformed. The warranties and representations shall be cumulative
and in addition to any other warranties and representations which Borrower shall
give to Lender, now or hereafter.





--------------------------------------------------------------------------------










ARTICLE V
COVENANTS
Borrower agrees, until the Secured Obligations are satisfied in full:
5.1    Transfer or Release of Assets. Borrower shall not transfer, sell,
abandon, or release its partnership interest in the Limited Partnership or any
Capital Account, any amounts owed to Borrower in connection with the LP Interest
or any Capital Account, or any other item of Collateral.
5.2    Lien Free. Borrower shall keep the Collateral free of all liens and
interests, except Permitted Liens. However except as expressly agreed in writing
Lender’s lien shall be senior to all Permitted Liens (other than any lien
granted in favor of the Lender under or in respect of the Revolving Loan
Security Agreement, which lien shall be co-equal to any liens granted herein).
5.3    Limited Partnership Interest.
(a)    Borrower will not do any of the following without the prior written
consent of Lender: (i) if a Monetary Event of Default has occurred and is
continuing, withdraw capital or borrow from the Limited Partnership or receive
any Distributions in contravention of Section 3 above or in Section 3
Disposition of Distributions in Exhibit A hereto; (ii) vote or agree to dissolve
the Limited Partnership; (iii) vote or agree to make any material amendments to
the LP Agreement; (iv) waive, or suspend any right to collect, any Distributions
or take any action which would adversely affect Borrower’s right to any
Distributions or Borrower’s right to collect any Distributions; or (v) waive any
material default under or breach of the LP Agreement. Borrower will: (i) perform
and observe all provisions of the LP Agreement applicable to Borrower; (ii)
maintain and enforce the LP Agreement; and (iii) satisfy all Capital Calls now
or hereafter received by Borrower.
(b)    Notwithstanding anything contained to the contrary in this clause 5.3 or
this Agreement, (i) Borrower may permit, authorize, vote or agree to, and (ii)
the Lender consents to, the merger of the Limited Partnership with and into
Greenhill & Co. LLC or any other direct or indirect subsidiary of Borrower
provided that Lender retains a direct or indirect lien on all the partnership
interest in Greenhill Cogent, LP and on any distributions arising from or on
account of such partnership interest to the extent provided in this Agreement.
5.4    Records. As regards any Collateral, Borrower shall: (i) maintain a
standard and modern system of accounting in accordance with generally accepted
accounting principles, or such other accounting principles as agreed to by
Lender, consistently applied; and (ii) not modify or change Borrower's method of
accounting except to the extent required by any applicable new statute or
regulation. Borrower’s Books shall be accurate and complete in all material
respects. On Lender’s request, Borrower shall deliver to Lender copies of
Borrower’s Books.
5.5    Inspection. Borrower shall permit Lender and any of Lender’s
representatives, during business hours, to have access upon not less than five
(5) Business Days prior written notice to Borrower for the purposes of examining
and copying Borrower's Books pertaining to the Collateral. Borrower shall
deliver to Lender such reports and information concerning the Collateral as
Lender may reasonably request.
5.6    Taxes. Borrower shall pay all taxes relating to the Collateral when due.
5.7    Compliance with Applicable Laws. Borrower shall comply with and keep in
effect all Governmental Permits relating to it and the Collateral. Borrower
shall comply with: (i) all Governmental Requirements, in all material respects;
(ii) all requirements and orders of all judicial authorities which have
jurisdiction over it or the Collateral; and (iii) all organizational documents
of the Borrower.
5.8    Notifications. Borrower shall promptly notify Lender of any material
decline in value of, or loss of, or diminution in value of, any Collateral.
5.9    Expenses. Borrower agrees to reimburse Lender for any and all Lender
Expenses, and hereby authorizes and approves all advances and payments by Lender
for items constituting Lender Expenses.
5.10    Existence. If Borrower is an entity: (i) Borrower will maintain its
existence in good standing under the law of the state of its organization; (ii)
will maintain its qualification as a foreign entity in each jurisdiction in
which the nature of its business requires such qualification; and (iii) will not
merge with any other entity without the consent of Lender except for
acquisitions or mergers which result in Borrower retaining 51% or more of the
equity interest of the resulting entity and control of the management of such
entity.
5.11    Further Assurances. Upon Lender’s request, Borrower, at Borrower's
expense, shall: (i) execute and deliver such further documents and notices
reasonably satisfactory to Lender; (ii) take any action reasonably requested by
Lender to carry out the intent of this Agreement and the other Term Loan
Documents; and (iii) provide such reports and information available to Borrower
concerning the business, financial condition and business of Borrower.
                
ARTICLE VI
EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement, at the option of Lender if not cured or
waived within ten (10) days of such event (other than as set forth in Section
6.1):
6.1    Breach. There is a breach of any provision of this Agreement or discovery
that any material representations or warranty provided to Lender by, or on
behalf of Borrower, was materially inaccurate at the time given; provided that
the Borrower shall have thirty (30) days to cure any breach of Section 5.4, 5.5,
5.6 and 5.9; provided further that for Section 5.4, the thirty (30) day cure
period shall commence upon a notice from the Lender of the breach.
6.2    Lien Priority. Lender shall cease to have a valid and perfected first
priority lien on any of the Collateral subject only to such Permitted Liens,
except for any lien that the Lender has agreed in writing will be senior to
Lender’s lien.
6.3    Material Impairment. There is a material impairment of the value of the
Collateral.
6.4    Limited Partnership Interest. Borrower breaches any material provision of
the LP Agreement or fails to make any Capital Contributions; or Borrower’s
interest in the Limited Partnership is terminated or action is commenced to
terminate Borrower’s interest in the Limited Partnership.
6.5    Seizure of Collateral. Any portion of the Collateral is subject to
attachment, seizure or is otherwise levied upon or comes into possession of any
Judicial Officer or Assignee; provided, however that Borrower shall have ten
(10) days to post a bond to cause such attachment, seizure or levy to be fully
released or removed after the occurrence of such event.
6.6    Insolvency or Attachment. If Borrower: (i) fails to pay its debts as they
become due; (ii) commences dissolution or termination of its business; (iii) is
the subject of any voluntary or involuntary Insolvency Proceeding; (iv) is the
subject of any involuntary lien; or (v) is the subject of any receivership or
similar proceeding.; provided, however, that Borrower shall have sixty (60) days
within which to cause (x) any involuntary Insolvency Proceeding to be dismissed
(y) the involuntary appointment of any receiver, liquidator, trustee, custodian
or sequestrator to be discharged or (z) such lien to be fully released or
removed after the occurrence of such event.
6.7    Event of Default under Term Loan Documents. There is an Event of Default
which is continuing under any of the other Term Loan Documents.
6.8    Cross-Default. Any Event of Default (as defined in the Revolving Loan
Agreement) has occurred and is continuing under the Revolving Loan Agreement or
under the Revolving Loan or under any Revolving Loan Documents.
ARTICLE VII
LENDER’S RIGHTS AND REMEDIES; WAIVER
7.1    Remedies.
(a)    Subject to the limitations of certain rights of Lender to foreclose on
the Account only upon the occurrence of a Monetary Event of Default as provided
in Exhibit A, if an Event of Default occurs and is not cured by Borrower or
waived by Lender, Lender shall have all rights and remedies of a secured party
under the Commercial Code and as otherwise provided at law or in equity. Lender
shall provide such notices as are required under the Commercial Code. Lender may
dispose of any item of Collateral in a manner permitted by the Commercial Code.
All proceeds from the Collateral shall be applied or disbursed as permitted
under the Commercial Code subject to the provisions of Section 7.1 (b) below.
(b)    Lender shall not be obligated to foreclose on the Collateral or any part
thereof to collect any part of the Secured Obligations. Lender may foreclose
under the Revolving Loan Security Agreement and apply any and all proceeds
toward the Revolving Loan Secured Obligations.
7.2    Rights to Payment. Without limiting the foregoing, but subject to the
limitations of certain rights of Lender to foreclose on the Account only upon
the occurrence of a Monetary Event of Default as provided in Exhibit A upon the
occurrence of an Event of Default, Lender may: (i) make demand and collect all
amounts owed to Borrower in connection with the LP Interest, the LP Agreement,
or any Capital Account; (ii) as regards the foregoing amounts, settle or adjust
disputes and claims directly with the Borrowers and compromise any obligations
on terms and in any order which the Lender considers advisable.
7.3    Waivers. Borrower waives: (i) all rights, remedies and benefits under
California Civil Code Sections 1479 and 2822(a); and (ii) all rights to require
marshalling of assets or liens or all rights to require Lender to exercise any
other right or power or to pursue any other remedy which Lender may have.
7.4    Judicial Action. If Lender, at its option, seeks to take possession of
any or all of the Collateral by court process, Borrower irrevocably and
unconditionally agrees that a receiver may be appointed by a court for such
purpose without regard to the adequacy of the security for the Secured
Obligations and such receiver may, at Lender’s option, collect or dispose of all
or part of the Collateral.





--------------------------------------------------------------------------------





7.5    Liability for Deficiency. Borrower shall remain liable for any deficiency
remaining on the Secured Obligations after disposition of all or any of the
Collateral and Lender's application of the proceeds thereof to the Secured
Obligations.
7.6    Actions. Borrower authorizes Lender, without notice or demand and without
affecting its liability hereunder, and without consent of Borrower, to: (i) take
and hold additional security for the payment of the Secured Obligations with the
consent of the party providing such security; and (ii) accept additional
co-guarantors for the payment of the Secured Obligations.
7.7    Power of Attorney. Borrower irrevocably appoints Lender, with full power
of substitution, as its attorney-in-fact, coupled with an interest, with full
power, in Lender's own name or in the name of Borrower: (i) at any time to sign,
record and file all documents referred to in this Agreement; and (ii) after an
Event of Default: (a) to endorse any checks, notes and other instruments or
documents evidencing the Collateral, or proceeds thereof; (b) to discharge
claims, demands, liens, or taxes affecting any of the Collateral; (c) to settle,
and give releases of, any insurance claim that relates to any of the Collateral,
obtain payment of claim, and make all determinations with respect to any such
policy of insurance, and endorse Borrower's name on any proceeds of such
policies of insurance; or (d) to instruct any Person having control of any books
or records relating to the Collateral to give Lender full rights of access
thereto. Lender shall have the right to exercise the power of attorney granted
in this Section directly or to delegate all or part of such power. Lender shall
not be obligated to act on behalf of Borrower as attorney-in-fact.
ARTICLE VIII
WAIVERS
8.1    Waivers. (i) Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
notices of default or demand, notices of acceptance of and reliance on this
Agreement and notices of the creation, or incurring of new or additional
indebtedness, notices of renewal, extension or modification of the indebtedness,
notices of any information about Borrower at any time learned by Lender and all
other notices to which Borrower might otherwise be entitled; (ii) Borrower
waives any right to require Lender to: (a) proceed against Borrower; (b) proceed
against or exhaust any security held from any Person or marshalling of assets or
liens; (c) proceed against any other Guarantor; or (d) pursue any other remedy
available to Lender; (iii) Borrower waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower; (iv) Borrower waives the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof; (v) Borrower waives all rights and defenses arising from
Lender's election of remedies. Borrower acknowledges that the waivers provided
herein are made with Borrower's full knowledge of the significance of such
waivers, and that Lender is relying on such waivers.
ARTICLE IX
MISCELLANEOUS
9.1    Notices. Any notice, demand or request required hereunder shall be given
in writing (at the addresses set forth in Exhibit A) by any of the following
means: (i) personal service; (ii) electronic communication, whether by telex,
telegram or telecopying or other form of electronic communication; (iii)
overnight courier; or (iv) registered or certified, first class U.S. mail,
return receipt requested, or to such other addresses as Lender or Borrower may
specify from time to time in writing.
(a)    Any notice, demand or request sent pursuant to either subsection (i) or
(ii), above, shall be deemed received upon such personal service or upon
dispatch by electronic means.
(b)    Any notice, demand or request sent pursuant to subsection (iii), above,
shall be deemed received on the Business Day immediately following deposit with
the overnight courier, and, if sent pursuant to subsection (iv), above, shall be
deemed received forty-eight (48) hours following deposit into the U.S. mail.
9.2    Choice of Law. This Agreement shall be determined under, governed by and
construed in accordance with California law. The parties agree that all actions
or proceedings arising in connection with this Agreement shall be litigated only
in the state courts located in the County of San Francisco, State of California,
or the federal courts located in the Northern District of California. Borrower
waives any right Borrower may have to assert the doctrine of forum non
conveniens or to object to such venue and hereby consents to any court-ordered
relief.
9.3    Successors and Assigns; Assignment. This Agreement shall be binding and
deemed effective when executed by Borrower and accepted and executed by Lender.
This Agreement shall be binding on Lender's and Borrower's successors and
assigns. Borrower agrees that it may not assign this Agreement without Lender's
prior written consent. Lender may assign, in whole or in part, all of its right,
title and interest in and to this Agreement at any time without the consent of
Borrower. In connection with any assignment, Lender may disclose all documents
and information that Lender has or may hereafter have relating to Borrower. No
consent to an assignment by Lender shall release Borrower or any Guarantor from
their obligations to Lender.
9.4    Severability; Waivers. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any provision. No waiver by the Lender
of any of its rights or remedies in connection with this Agreement shall be
effective unless such waiver is in writing and signed by the Lender. No act or
omission by Lender to exercise a right as to any event shall be construed as
continuing, or as a waiver or release of, any subsequent right, remedy or
recourse as to a subsequent event.
9.5    Attorneys' Fees. On demand Borrower shall reimburse Lender for all
reasonable attorneys' fees, costs and disbursements (and fees and disbursements
of Lender's in-house counsel) (collectively "Attorneys' Fees") expended or
incurred by Lender in any way in connection with the amendment and/or
enforcement of this Agreement and Lender's rights hereunder and





--------------------------------------------------------------------------------





to the Collateral whether or not suit is brought. Attorneys' Fees shall include,
without limitation, attorneys’ reasonable fees and costs incurred in any State,
Federal or Bankruptcy Court, and in any Insolvency Proceeding of any kind in any
way related to this Agreement, the Note, or any item of Collateral and/or
Lender’s lien thereon.
9.6    Headings. Article and section headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
9.7    Integration; Amendment. No modification or amendment to this Agreement,
or novation of the obligations under this Agreement, shall be effective unless
in writing, executed by Lender and the other relevant parties. Except for
currently existing obligations of Borrower to Lender, all prior agreements,
understandings, representations, warranties, and negotiations between the
parties, whether oral or written, if any, which relate to the substance of this
Agreement, are merged into this Agreement. Borrower hereby waives the right to
assert any agreement, promise, fact or any parol (oral) evidence which is
contrary to the terms or representations specified in this Agreement.
9.8    Joint and Several Liability. Should more than one Person sign this
Agreement as Borrower, the obligations of each signatory shall be joint and
several.
9.9    Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. A signed
copy of this Agreement transmitted by a party to another party via facsimile or
an emailed “pdf” version shall be binding on the signatory thereto.
9.10    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND
BORROWER HEREBY VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY LITIGATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE OTHER TERM LOAN
DOCUMENTS OR THE SECURED OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING WITHOUT LIMITATION, CLAIMS RELATING TO THE APPLICATION OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING (INCLUDING TORT AND CLAIMS FOR BREACH
OF DUTY), BETWEEN LENDER AND BORROWER.
9.11 TERMINATION OF LIABILITY. Borrower shall automatically be released from its
obligations under this Agreement and all obligations of Borrower under this
Agreement shall automatically terminate upon the merger of Limited Partnership
with and into Greenhill & Co. LLC or any other direct or indirect subsidiary of
Borrower to the extent permitted under Section 5.3 (b) above.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]













































--------------------------------------------------------------------------------







This Agreement is executed as of the date stated at the top of the first page.
 
BORROWER:


GREENHILL & CO., INC.,
a Delaware corporation






By:/s/ Harold J. Rodriguez, Jr.


Name:Harold J. Rodriguez, Jr.


Title:Chief Financial Officer
Accepted:


LENDER:


FIRST REPUBLIC BANK.






By: /s/ Jodi L. Gee


Name: Jodi L.Gee


Title: Manager, Commercial Lending Services
 



























































 







--------------------------------------------------------------------------------





EXHIBIT A
TO
SECURITY AGREEMENT
Partnership Distributions
This Exhibit A is an integral part of the Agreement between Lender and Borrower,
and the following terms are incorporated in and made a part of the Agreement to
which this Exhibit A is attached:
1.
Borrower: Borrower represents that his/her/its name, address and state of
incorporation or formation (if Borrower is a registered entity) is as follows:

1.1    Name: Greenhill & Co., Inc.
1.2    Trade Names or DBAs (if any): N/A
1.3    Type of Entity and State of Formation or Incorporation: Corporation,
Delaware
1.4    Address for Notices: 300 Park Avenue, New York, New York 10022
1.5    Tax Identification Number or Social Security Number:
2. Lender’s Notice Address:    
FIRST REPUBLIC BANK
111 Pine Street
San Francisco, CA 94111
Attn: Commercial Loan Operations
3.
Disposition of Distributions:

3.1    Liquidation Distributions. Whether or not a Monetary Event of Default has
occurred, all Liquidation Distributions (whether they represent liquidation of
the Limited Partnership or of Greenhill Cogent, LP, and whether held in the
Account or not), will be applied to the Secured Obligations.
3.2    Interim Distributions. Absent a Monetary Event of Default which has
occurred and is continuing, all Interim Distributions may be released from the
Account to Borrower or disbursed by Borrower to pay tax obligations of the
Borrower, and of Greenhill Capital Partners, LLC, Greenhill & Co. LLC and Cogent
Partners LP; and for other general corporate purposes.
3.3    Monetary Event of Default. If a Monetary Event of Default has occurred
and is continuing, all Distributions will be paid to Lender and whether held in
the Account or not, all Distributions and their proceeds will be applied to the
Secured Obligations.
3.4    Monetary Event of Default. The term “Monetary Event of Default” shall
mean any failure to make a timely monetary payment (taking into account any cure
periods) to Lender, provided for under the Term Loan Agreement or the Note or
any Term Loan Document (whether or not notice of such missed payment is required
under the Term Loan Agreement).
4.    Additional Covenants: N/A
                





--------------------------------------------------------------------------------









EXHIBIT B
TO
SECURITY AGREEMENT
LLC Distributions
DESCRIPTION OF COLLATERAL
The Collateral (“Collateral”) consists of all of the right, title and interest
of Borrower in and to the following assets whether currently existing or
hereafter arising:
(a) all Capital Accounts which are held for, or in the name of, Borrower by or
with the Limited Partnership, including without limitation those related to the
LP Interest;
(b) all Distributions and other rights to payment arising from or on account of
the LP Interest;
(c) all Accounts, General Intangibles, Instruments, and Chattel Paper related to
or arising in connection with any of the foregoing assets;
(d) all proceeds of any of the foregoing, including without limitation, all
Accounts, Deposit Accounts, including, without limitation, the Deposit Account
specified below (“Deposit Account”), Chattel Paper, Instruments and General
Intangibles arising from or on account of any of the foregoing and any deposit
accounts which contain the proceeds of any of the foregoing; and
(e) all Borrower's books and records, which relate to any of the foregoing.
Certain Definitions:
“Borrower” - means Greenhill & Co., Inc., a Delaware corporation.
“Capital Account” - means any account or credit maintained or owed directly or
indirectly by the Limited Partnership to or for Borrower or in Borrower’s name:
(i) on account of Capital Contributions of Borrower on account of Borrower’s LP
Interest; and/or (ii) which represents Borrower’s LP Interest; and/or
(iii) which represents the value of Borrower’s LP Interest.
“Deposit Account” - means Account No. maintained by the Lender in the name of
Borrower.
“Distributions” - means all amounts and rights to payment, payments and
distributions, amounts and cash owed to, paid to, or held for, or available to
Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of: (i)  the LP Interest, and/or (ii)
Limited Partnership’s partnership interest in Greenhill Cogent, LP and/or (iii)
all Capital Accounts, including without limitation, all Interim Distributions
and all Liquidation Distributions
“Interim Distribution” - means any Distributions made in the ordinary course of
business of the subject entity and not in connection with a Liquidation
Distribution.
“Limited Partnership” - means Greenhill Cogent Holdings, L.P., a Texas limited
partnership.
“Liquidation Distribution” - means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of the Company or
the Limited Partnership or Greenhill Cogent, LP.
“LP Agreement” - means the following agreement(s) Amended and Restated Agreement
of Limited Partnership of Greenhill Cogent Holdings, LP dated as of April 1,
2015 and all amendments thereto.
“LP Interest” - means all rights and interest of Borrower in the Limited
Partnership (including all related rights to payment and distributions and
capital accounts) including without limitation those related to or arising from
the Limited Partnership’s partnership interest in Greenhill Cogent, LP
(including all related rights to payment and distributions and capital
accounts).
Unless otherwise defined herein, the terms used herein shall have the meaning
provided in the Uniform Commercial Code, as now enacted or hereafter amended,
applicable in the State of California.









--------------------------------------------------------------------------------












